DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/23/2020. Claims 1, 10 and 19 have been amended. Claims 9 and 18 have been canceled previously. Therefore, claims 1-8, 10-17 and 19-22 are pending in this office action, of which claims 1, 10 and 19 are independent claims.
Response to Arguments
Applicant’s arguments, pages 8-11, filed 10/23/2020, with respect to the rejection(s) of claims 1-8, 10-17, and 19-22 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 
 
Applicant argues:
a.	None of the cited art teaches the claim element "identify, by a versioning tool, a most recent version of the plurality of correct versions of the correct second data descendant from the correct versions of the incorrect first data" as recited in claim 1. (pages 8-10). 
	In response to applicant's argument a:  The argument is that Bish reference teaches identifying the most recent copy of data (“recovery data”) without the corrupted data (“corruption”). In contrast, the recited claim element teaches identifying the most recent correct second data descendant from the correct version of the incorrect first data (e.g., corrupted data). 
	Upon review of Kumarasamy reference, Kumarasamy reference teaches in para 0082, 0099 and 0270 that creation of secondary copies 116 can help meet information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster) allowing point-in-time recovery.  See Fig. 2 and Para 0280, 0286,0287,0293,0294 teaches tables relationship and links information of multiple tables in the database. As backup occurs, the table level restore module 250 can traverse the tables in the database, and create and/or store metadata relating to a specific table in the table metadata index for the table.
	As para 0286 and 0344 teaches the system determine that a table needs to be restored because the data for the table is corrupt. Since the table metadata index for a particular table 
	In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Objections
Claims 4, 13 and 21 are objected to because of the following informalities:  the recited limitation “correction version” needs to be corrected. 
Claim 1 recites “one or more processors” where “one or more hardware processors” expected.
Claim 19, line 3 recites “one or more non-transitory computer readable storage media”, however lines 4 and 6 recites “one or more computer readable storage media”. Applicant is suggested to use consistent term “one or more non-transitory computer readable storage media”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“the processing system to receive………” in claim 19,
“the processing system to restore……..” in claim 19,
“the processing system to identify…….” In claim 19,
“the processing system to identify, by a versioning tool…… “ in claim 19,
“the processing system to restore…….” In claim 19,
“the processing system to identify, from the tables…..” in claim 20,
“the processing system to identify a most recent version….”in claim 21, and 
“the data recovery system to identify……..”in claim 22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraph 0047, 0051, and Fig. 8 shows processing system 803 and data recovery system 800 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al., US 20150178171 A1 (hereinafter “Bish”) and in view of Kumarasamy et al., US 20140201160 A1 (hereinafter “Kumarasamy”).

As to claims 1, 10 and 19,
Bish teaches a non-transitory computer readable storage medium having instructions stored thereon for performing data lineage based multi-data store recovery (Bish teaches in para 0044 a disaster recovery scenario data storage system) , the instructions, when executed by one or more processors of a data recovery system, direct the data recovery system to:
(Bish teaches in para 0052: upon notification that corruption has been observed), the first table comprising correct and incorrect first data stored in a plurality of data stores storing the tables, wherein the first table is in a first data store of the plurality of data stores (Bish teaches in 0045-0047 source file system get updated, the source journal will be updated, noting the time, data, and file updated. The backup tool will save this data and update the backup’s journal. Thus source file system has correct updates and corrupted updates until the corruption detected); 
restore the first data to a correct version of the correct first data in a prior version of the first table stored in a secondary data repository (Bish teaches in 0051-0052 the resolution process of recovering corrupted file, file system uses the updates of journal to make a first recovery copy and a second recovery copy and like until it is determined that a recovery copy interation is not corrupted (in the example of Fig. 5 recovery copy 523. Para 0050 also teaches file system applies update to the backup version of the file) and restore the file to its previous state as it existed immediately prior to the corruption), the secondary data repository storing prior versions of one or more of the tables (Bish teaches in para 0045 the backup file system is maintained by performing same updates to the backup file system as the source file system. As para 0040 teaches Incremental mirror version of data is stored in the backup file system);
for each of the set of second tables (Bish teaches in Fig. 1 backup sub system 102 and backup data store 302): identify, by a versioning tool (Bish, para 0045, software based backup tool), a plurality of correct versions of the correct second data from a prior version of the second table stored in the secondary data repository (Bish teaches in para 0051 file system create a recovery copies of various version and evaluate whether the recovery copy is corrupted until it is determined that a recovery copy iteration is not corrupted. The order of examining the mirror versions, for the purpose of determining where the corruption exists), the plurality of correct versions of the second data being created prior to a stemming of the incorrect second data from the incorrect first data (Bish teaches in para 0051-0052 the order of examining the mirror versions of recovery copies, for the purpose of determining where the corruption exists. As para 0054 teaches until the most recent uncorrupted update is found to be used for data restoration purposes); 
identify, by a versioning tool, a most recent version of the plurality of correct versions of the correct second data from the plurality of correct versions of the correct second data (Bish teaches in para 0051-0052 the order of examining the mirror versions of recovery copies, for the purpose of determining where the corruption exists. As para 0054 teaches until the most recent uncorrupted update is found to be used for data restoration purposes); and 
restore the second data based on the most recent version of the plurality of correct versions of the correct second data (Bish teaches in para 0054 most recent uncorrupted update is found to be used for data restoration).
Bish teaches the invention as claimed above, Bish does not explicitly teach identify, from the tables, a set of second tables that each descends from the first table and includes correct and incorrect second data that stems from the first data, wherein the set of second tables is stored in a set of second data stores of the data stores; and identify, by a versioning tool, a 
	However, Kumarasamy teaches identify, from the tables, a set of second tables that each descends from the first table (Kumarasamy, para 0280, 0286, 0293 and 0294 teaches table relationship and links information, as described The table metadata index may include information about what other table(s) in the database a table is related to. Such information may be referred to as "relationship information.”) and includes correct and incorrect second data that stems from the first data (Kumarasamy teaches in para 0082 and 0088, part of the data or object may need to be restored), wherein the set of second tables is stored in a set of second data stores of the data stores (Kumarasamy teaches in para 0301 backup copy of tables stored in the secondary data storage); and 
	identify, by a versioning tool (Kumarasamy, para 0088, the information management system (i.e., versioning tool) maintain point-in-time representations of the data object), a most recent version of the plurality of correct versions of the correct second data descendant from the correct versions of the incorrect first data (Kumarasamy, para 0082, 0099 and 0270 teaches creation of secondary copies 116 can help meet information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster) allowing point-in-time recovery.  See Fig. 2 and Para 0280, 0286,0287,0293,0294 teaches table metadata index for each table contain table relationship and links information. As backup occurs, the table level restore module 250 can traverse the tables in the database, and create and/or store metadata relating to a specific table in the table metadata index for the table. Para 0286 and 0344 teaches the system determine that a table needs to be restored because the data for the table is corrupt. Since the table metadata index for a particular table can include metadata for the referenced tables, in addition to the metadata for the particular table.  The table level restore module 250 can create the table metadata index for the tables in a database at the time of backup to secondary storage.  By packaging the metadata for a table and its related data together, the system 200 can restore a table and its related data in a fast and efficient manner.  Therefore the table metadata index maintain information of the correct second data as well as the relationship with the other tables for point-in-time recovery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bish by including the table level restore module that creates and stores table metadata index for table level restore and Table metadata index may include information that can be used to restore a specific table as well as its related data with improved speed as taught by Kumarasamy.

As to claims 2, 11 and 20,
The combination of Bish and Kumarasamy teaches one of the set of second tables descends from another of the set of second tables and wherein the instructions for identifying the set of second tables are configured to direct the data recovery system to: identify, from the tables, a first set of second tables that each descends directly from the first table (Kumarasamy teaches in para 0329 The table level restore module 350 can proceed to send restore requests without waiting to determine all of the data that should be restored for the selected table). 

As to claims 3 and 12,
The combination of Bish and Kumarasamy teaches the second data is a copy, derivation or transformation of the first data (Bish teaches in para 0045 backup file system is copy of the source file system).
18Docket No. 602.0005
As to claims 4 and 13,
The combination of Bish and Kumarasamy teaches the instructions further direct the data recovery system to: identify a most recent version of the prior versions of the first table before the first data is corrupted includes the correction version of the first data (Bish teaches in para 0052 system creates plurality recovery copies to determine the uncorrupted version of the file and most recent uncorrupted update is found to be used for data restoration. The order of examining the mirror versions, for the purpose of determining where the corruption exists). 

As to claims 5 and 14,
The combination of Bish and Kumarasamy teaches the instructions for identifying the correct version of the second data is configured to direct the data recovery system to identify a most recent version of the prior versions of the second table before the first data is corrupted includes the correct version of the second data (Bish teaches in para 0040: where select uncorrupted copy sub-mod 373 determines the most up-to-date incremental mirror version that is not corrupted.  This uncorrupted, and most up-to-date, incremental mirror version is saved and sometimes referred to as the golden recovery data set).
As to claims 6 and 15,
The combination of Bish and Kumarasamy teaches wherein the instructions for identifying the second table are configured to direct the data recovery system to: identify the set of second tables responsive to determining that the first data is corrupted (Bish teaches in para 0052 upon notification that corruption has been observed, file system uses the updates of journal from backup system to make recovery copies and iterations continue until an uncorrupted recovery copy found). 

As to claims 7 and 16,
The combination of Bish and Kumarasamy teaches wherein the instructions for determining that the first data is corrupted is configured to direct the data recovery system to: receive a user input identifying that the first data is corrupted (Bish teaches in para 0040 corruption can be determined by a user when inspecting the file). 
As to claims 8 and 17,
The combination of Bish and Kumarasamy teaches where the instructions for identifying the correct version of the second data is configured to direct the data recovery system to identify the prior version of the second table based on the prior version of the first table that (Bish teaches in para 0055 golden recovery file which is most recent uncorrupted file is identified include the correct version of first data).
As to claim 21,
The combination of Bish and Kumarasamy teaches the program instructions are configured to cause the processing system to identify a most recent version of the prior versions of the first table before the first data is corrupted includes the correction version of the first data (Bish teaches in para 0052 recovery copies are created and the order of examining the mirror versions to determine where the corruption exists. Thus prior to the corruption first data includes correct version of data).  
As to claim 22,
The combination of Bish and Kumarasamy teaches the program instructions for identifying the correct version of the second data is configured to direct the data recovery system to identify a most recent version of the prior versions of the second table before the first data is corrupted includes the correct version of the second data(Bish teaches in para 0053 the uncorrupted recovery copy that is created using journals that is stored in the backup system and used as a basis for returning the source to an uncorrupted state).
19Docket No. 602.0005

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Hsiao et al (US 2014/0279903 A1) discloses a centralized version control system stores and tracks commits as a set of database tables in a central repository that may be shared by others.  A commit represents a version of a repository of files at a given point in time.  The centralized version control system allows users to query for information relating to the history of the commits.  The queries are implemented through operations performed on database tables using a database query language.  The configuration of the database tables in this manner enables the system to process the queries more readily.
The Reference Abed et al. (US 2014/0114924 A1) discloses a method for loading data from a backup image of a database includes selecting a subset statement defining a subset of the data in the database.  Tables of the database are identified based on metadata of the database.  A target database is written having the structure but not the data of the identified tables.  One or more table statements are constructed, by a computer processor, defining a subset of each identified table based on the subset statement.  Selected data is unloaded from a backup image into the target database using respective table statements as filters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
19Docket No. 602.0005

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





1/21/2020
/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164